                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DEBORAH L. GOGEL, et al.,                  :

      Plaintiffs,                          :

v.                                         :          Civil No. GLR-16-2695

JOHN MAROULIS, et al.,                     :

      Defendants.                          :


JOHN MAROULIS, et al.                      :

      Third-Party Plaintiffs,              :

v.                                         :

GARMIN INTERNATIONAL, INC., et al. :

      Third-Party Defendants.              :

                                MEMORANDUM OPINION

      THIS MATTER is before the Court on Third-Party Defendants Garmin

International, Inc. and Garmin USA, Inc.’s (collectively, “Garmin”) Third-Party

Defendants’ Motion to Dismiss Amended Third-Party Complaint (ECF No. 53).1 This 46


      1
        Also pending is Garmin’s Third-Party Defendants’ Motion to Dismiss Third-Party
Complaint, (ECF No. 45), which seeks to dismiss the Maroulises’ Third-Party Complaint,
(ECF No. 36). Garmin filed that Motion to Dismiss on March 5, 2019. (ECF No. 45). In
response, the Maroulises filed an Amended Third-Party Complaint on March 26, 2019,
(ECF No. 48), in addition to an opposition to the first Motion to Dismiss, (ECF No. 49).
When a plaintiff files an amended complaint, it generally moots any pending motions to
dismiss, because the original complaint is superseded. Venable v. Pritzker, No. GLR-13-
1867, 2014 WL 2452705, at *5 (D.Md. May 30, 2014), aff’d, 610 F.App’x 341 (4th Cir.
2015). Accordingly, the Court will deny the Motion to Dismiss the original Third-Party
Complaint as moot.
                                           1
U.S.C. § 30301 action arises from an August 5, 2013 boating accident off the coast of

Ocean City, Maryland that resulted in two deaths. The Motion is ripe for disposition, and

no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined

below, the Court will grant the Motion.

                                  I.    BACKGROUND2

       Third-Party Plaintiffs, John Maroulis and Paula Maroulis (“the Maroulises”), owned

a passenger vessel named NAUTI CAT (the “Vessel”), which they purchased brand new

in the State of Maryland. (Am. Third-Party Compl. ¶ 3, ECF No. 48). On August 5, 2013,

John Maroulis was operating the Vessel off the coast of Ocean City, Maryland when two

passengers, William M. Gogel, Jr. and Fredy F. Castro, died in an accident that was

allegedly caused by John Maroulis’ negligent operation of the Vessel. (Id. ¶¶ 2, 4). On July

26, 2016, representatives of Gogel’s and Castro’s estates sued the Maroulises. (Id.; see also

Compl., ECF No. 1). The representatives alleged that Paula Maroulis, who was not present

during the accident, breached obligations to the passengers and that John Maroulis was

negligent in placing the Vessel in autopilot and failing to regain control of it during the

voyage. (Am. Third-Party Compl. ¶¶ 2, 4). John Maroulis was using a Garmin navigation

system (the “Navigation System”) while the Vessel was in autopilot mode. (Id. ¶ 4).

       On November 26, 2018, the Maroulises filed a Third-Party Complaint against

Garmin. (ECF No. 36). The Maroulises filed an Amended Third-Party Complaint on March



       2
         Unless otherwise noted, the Court takes the following facts from the Maroulises
Amended Third-Party Complaint and accepts them as true. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) (citations omitted).
                                             2
26, 2019. (ECF No. 48). In the two-count Amended Third-Party Complaint, the Maroulises

allege that Garmin was negligent or careless in failing to warn them that the Navigation

System could not be used while the Vessel was in autopilot mode or that “special care or

attention” had to be exercised when using the Navigation System while autopilot was

engaged. (Am. Third-Party Compl. ¶¶ 10, 13, 17). They also contend that the Navigation

System suffered from a design defect that manifested while the Vessel was in autopilot

mode. (Id. ¶¶ 12, 15, 17). As a result, the Maroulises allege that they are entitled to

indemnification (Count I) and contribution (Count II) from Garmin to cover any damages

that may be awarded to the decedents’ representatives. (Id. ¶¶ 24–27).

       Garmin now moves to dismiss both counts in the Amended Third-Party Complaint

for lack of personal jurisdiction pursuant to Rule 12(b)(2), and failure to state a claim upon

which relief may be granted under Rule 12(b)(6). (ECF No. 53). The Maroulises filed an

Opposition to the pending Motion to Dismiss on April 30, 2019. (ECF No. 59). Garmin

filed its Reply on May 14, 2019. (ECF No. 63).

                                    II.   DISCUSSION

A. Standard of Review

       1. Personal Jurisdiction Challenges under Rule 12(b)(2)

       When a court’s power to exercise personal jurisdiction over a nonresident defendant

is challenged by a motion under Fed.R.Civ.P. 12(b)(2), “the jurisdictional question is to be

resolved by the judge, with the burden on the plaintiff ultimately to prove grounds for

jurisdiction by a preponderance of the evidence.” Carefirst of Md., Inc. v. Carefirst

Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citing Mylan Labs., Inc. v. Akzo,

                                              3
N.V., 2 F.3d 56, 59–60 (4th Cir. 1993)). If the existence of jurisdiction turns on disputed

facts, the court may resolve the challenge after a separate evidentiary hearing, or may defer

ruling pending receipt at trial of evidence relevant to the jurisdictional question. Combs v.

Bakker, 886 F.2d 673, 676 (4th Cir. 1989). If the court chooses to rule without conducting

an evidentiary hearing, relying solely on the basis of the complaint, affidavits, and

discovery materials, “the plaintiff need only make a prima facie showing of personal

jurisdiction.” Carefirst, 334 F.3d at 396; see also Mylan, 2 F.3d at 60; Combs, 886 F.2d at

676. In determining whether the plaintiff has proven a prima facie case of personal

jurisdiction, the court “must draw all reasonable inferences arising from the proof, and

resolve all factual disputes, in the plaintiff's favor.” Mylan, 2 F.3d at 60; Carefirst, 334 F.3d

at 396.

          Absent a federal statute specifying different grounds for personal jurisdiction,

federal courts may exercise jurisdiction in the manner provided by state law. Fed.R.Civ.P.

4(k)(1)(A). “[F]or a district court to assert personal jurisdiction over a nonresident

defendant, two conditions must be satisfied: (1) the exercise of jurisdiction must be

authorized under the state’s long-arm statute; and (2) the exercise of jurisdiction must

comport with the due process requirements of the Fourteenth Amendment.” Carefirst, 334

F.3d at 396. Maryland’s long-arm statute, Md. Code Ann., Cts. & Jud. Proc. § 6-103

(2018), authorizes the exercise of personal jurisdiction to the limits permitted by the Due

Process Clause of the Fourteenth Amendment. See ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 710 (4th Cir. 2002); Base Metal Trading, Ltd. v. OJSC

“Novokuznetsky Aluminum Factory”, 283 F.3d 208, 212–13 (4th Cir. 2002). That broad

                                               4
reach does not suggest that analysis under the long-arm statute is irrelevant. Rather, it

merely reflects that, “to the extent that a defendant’s activities are covered by the statutory

language, the reach of the statute extends to the outermost boundaries of the due process

clause.” Dring v. Sullivan, 423 F.Supp.2d 540, 545 (D.Md. 2006) (quoting Joseph M.

Coleman & Assocs., Ltd. v. Colonial Metals, 887 F.Supp. 116, 118–19 n.2 (D.Md. 1995)).

A court’s exercise of jurisdiction over a nonresident defendant comports with due process

if the defendant has “minimum contacts” with the forum, such that to require the defendant

to defend its interests in that state “does not offend traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal

quotation marks omitted).

       Personal jurisdiction may be established through either of two avenues. If the

defendant’s contacts with the forum state form the basis for the suit, they may establish

“specific jurisdiction.” In determining whether specific jurisdiction exists, a court must

consider (1) the extent to which the defendant has purposefully availed itself of the

privilege of conducting activities in the state; (2) whether the plaintiff’s claims arise out of

those activities directed at the state; and (3) whether the exercise of personal jurisdiction

would be constitutionally “reasonable.” Carefirst, 334 F.3d at 396; see also ALS Scan, 293

F.3d at 711–12; Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984). If, however, the defendant’s contacts with the state are not also the basis for the

suit, then jurisdiction over the defendant must arise from the defendant’s general, more

persistent, but unrelated contacts with the state. Int’l Shoe, 326 U.S. at 318. To establish

general jurisdiction, the defendant’s “affiliations with the State [must be] so continuous

                                               5
and systematic as to render it essentially at home in the forum state.” Daimler AG v.

Bauman, 571 U.S. 117, 139 (2014).

B. Analysis

       1. Specific Jurisdiction

       Garmin challenges specific jurisdiction under Rule 12(b)(2), arguing that there is no

evidence that it purposefully availed itself of the privilege of conducting business in the

State of Maryland, as required by Carefirst. (Third-Party Defendant’s Motion to Dismiss

Amended Third-Party Complaint [“Mot. Dismiss”] at 5–6, ECF No. 53).3 According to

Garmin, the Amended Third-Party Complaint fails to allege that Garmin designed,

manufactured, or marketed the Navigation System in Maryland or engaged in other activity

evidencing Garmin’s intent to purposefully direct activity at this State. (Id. at 6). Garmin

avers that it does not own, rent, or lease property in Maryland, or maintain any bank

accounts here. (Hancox Aff. ¶ 7, ECF No. 53-4). Nor does Garmin have any offices or

employees in Maryland. (Id. ¶ 8). As to the Navigation System at issue in this case, Garmin

alleges that it was not “involved in [its] design, engineering, manufacture, assembly, testing

or repair.” (Id. ¶ 10). Moreover, Garmin neither had knowledge of, nor participated in, the

installation of the Navigation System in the Vessel. (Id. ¶ 9). Garmin contends that its

conduct was limited to offering the Navigation System for sale through “independent,

third-party dealers and distributors.” (Id. ¶ 12). To support its argument that distribution of

the Navigation System via third-parties in the State of Maryland is insufficient to subject


       Citations to page numbers for Garmin’s Motion refer to the pagination the Court’s
       3

Case Management/Electronic Case Files (“CM/ECF”) system assigned.
                                              6
it to personal jurisdiction, Garmin cites the United State Supreme Court’s decision in

Bristol-Myers Squibb Co. v. Superior Court, 137 S.Ct. 1773, 1783 (2017), which declared

that “[t]he bare fact that [the defendant] contracted with a California distributor is not

enough to establish personal jurisdiction in the State.” (Mot. Dismiss at 7).

       The Maroulises argue that specific jurisdiction exists based on the following: the

Navigation System was installed on the Vessel in the State of Maryland (Am. Third-Party

Compl. ¶ 4); Garmin is registered to do business in Maryland and has a registered agent in

Lutherville Timonium, Maryland (id. ¶¶ 6–7, 9); and Garmin sells its products, including

the Navigation System, on its website and throughout a network of authorized dealers

within Maryland (id. ¶¶ 8–9). The Maroulises rely upon this Court’s decision in Hart v.

Bed Bath & Beyond, Inc., 48 F.Supp.3d 837 (D.Md. 2014).

       In Hart, homeowners poured fuel gel into a fire pot, which had been purchased from

Bed Bath and Beyond (“BBB”). Id. at 839. The fire pot exploded, injuring two nearby

guests. Id. The injured guests sued BBB, which, in turn, filed a third-party complaint

against Fuel Barons and Losorea. Id. Fuel Barons manufactured the fuel gel and contracted

with Losorea to package the fire pots and fuel gel. Id. at 839–40. Losorea, a Georgia

corporation, moved to dismiss for lack of personal jurisdiction, arguing that it did not sell

the fire pots or fuel gel directly to Maryland customers but, instead, sold the components

through third-party distributors. Id. at 840. Following a fact-intensive analysis, this Court

denied Losorea’s motion to dismiss, holding that “under appropriate fact patterns, a forum

state may exercise personal jurisdiction over an out-of-state manufacturer of products that

are sold in the forum state by third party distributors.” Id. at 842. The Maroulises implore

                                             7
the Court to reach the same conclusion in this case. Garmin characterizes the Maroulises’

reliance upon Hart as “misplaced,” because it predates Bristol-Myers. (Third-Party Defs.’

Reply Supp. Mot. Dismiss Third-Party Compl. [“Garmin’s First Reply”] at 4, ECF No. 54).

Garmin argues that Bristol-Myers overruled Hart to the extent that Hart allows the court to

exercise jurisdiction over an out-of-state manufacturer that introduces products into a

state’s stream of commerce via third-party distributors. Id.

       Viewing the facts of this case through the jurisdictional roadmaps provided by Hart

and Bristol-Myers, the Court concludes that the Maroulises have failed to allege sufficient

facts establishing this Court’s ability to exercise personal jurisdiction over Garmin.

Specifically, there is insufficient evidence that Garmin purposefully directed its activities

at the State of Maryland.

       As a preliminary matter, this Court finds that the ruling in Hart is neither

contradictory to, nor overruled by, the Supreme Court’s decision in Bristol-Myers, which

merely reiterated that “a defendant’s relationship with a third party, standing alone, is an

insufficient basis for jurisdiction.” 137 S.Ct. at 1781 (emphasis added). The dispositive

language is “standing alone.” Careful review of the reasoning in Hart reveals that this Court

did not find that Losorea was subject to the jurisdictional reach of this Court solely because

it used a third-party distributor to introduce its products into Maryland’s stream of

commerce. 48 F.Supp.3d at 841–43. To the contrary, this Court identified several factors

that led it to conclude that Losorea was subject to its jurisdictional reach, including: the

amount of fuel gel Losorea either manufactured or bottled that was ultimately sold in

seventeen different cities in Maryland; Losorea’s knowledge that the fuel gel would be

                                              8
distributed by BBB, a national retailer; and Losorea’s reliance “on a clearly defined

network of distributors for the ultimate sale of the fuel gel in Maryland,” thereby

“invok[ing] the benefits and protections of the laws of the state.” Id. at 843 (internal

quotations and citations omitted).

       The Maroulises rely upon Hart to their detriment. They have failed to allege

comparable facts that would allow this Court to extend its adjudicatory power over Garmin.

Although the Maroulises assert that the Navigation System was “installed on the vessel in

the State of Maryland,” (Am. Third-Party Compl. ¶ 4), the Complaint is silent as to whether

a Garmin employee or anyone affiliated with Garmin installed it. Garmin specifically

denies any involvement in the installation of the Navigation System. (See Hancox Aff. ¶

9). The Maroulises do allege that “[t]he Navigation System on the vessel was designed,

manufactured, programmed, marketed and sold by” Garmin. (Am. Third-Party Compl. ¶

5). That allegation is directly contradicted by the affidavit Garmin submitted in support of

its Motion in which Garmin disavows any involvement in the “design, engineering,

manufacture, assembly, testing or repair” of the system. (Hancox Aff. ¶ 10). Even when

the Court resolves that factual dispute in the Maroulises’ favor, as it is obligated to do at

this stage, the Amended Third-Party Complaint still suffers from a fatal flaw: It contains

general allegations that Garmin sells the Navigation System through a network of

authorized dealers, but fails to outline how, if at all, Garmin “had an ongoing and

intentional commercial relationship” with these third-party dealers - a relationship that was

integral to this Court’s decision to exercise specific jurisdiction in Hart. See 48 F.Supp.3d

at 843; see also Windsor v. Spinner Indus. Co., Ltd., 825 F.Supp.2d 632, 639 (D.Md. 2011)

                                             9
(finding insufficient allegations to establish personal jurisdiction over a Taiwanese

corporation, which directly sold its bicycle components to United States companies that

maintained a “web presence in Maryland” and marketed and sold their products in

Maryland, because the plaintiffs “offered no details about the particular chain of

distribution that brought the allegedly defective product” to Maryland and “made no

showing of any additional conduct that would evince an intent to serve the Maryland

bicycle market”). As the Supreme Court has unequivocally stated, the introduction of

goods into a state, through a third-party distributor without more, is insufficient to extend

the jurisdictional reach of the court to an out-of-state manufacturer. Bristol-Myers, 137

S.Ct. at 1783. In sum, the Maroulises have failed to allege sufficient facts demonstrating

that Garmin purposefully directed its activities towards Maryland residents or purposefully

availed itself of the privilege of conducting activities in this state. Accordingly, the Court

will not consider whether the claims arise out of Garmin’s activities or whether the exercise

of personal jurisdiction would be constitutionally reasonable in this case.4 The Court now

examines if it has general jurisdiction to hear this controversy.




       4
         The plaintiff must prevail on each of the three prongs articulated in Carefirst, 334
F.3d at 396, for the court to assert specific jurisdiction over the defendant. Only if the court
finds that the plaintiff has satisfied the first prong of this test does it then consider the
second and third prong. Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278 (4th
Cir. 2009).
                                              10
       2. General Jurisdiction

       The Maroulises also fail to advance any factual or legal arguments from which this

Court could find that it has general jurisdiction over Garmin.5 (See Third-Party Pls.’ Mem.

Supp. Opp’n Third-Party Defs.’ Mot. Dismiss [the “Maroulises’ Opp’n”] at 9, ECF No.

59-1) (“[A]n analysis of whether the Court has general jurisdiction over Garmin is

unnecessary since the allegations of the Third-Party Complaint arise out of and relate to

Garmin’s conduct in the jurisdiction . . .”). Garmin nonetheless argues that this Court

cannot assert general jurisdiction over it, because Garmin is not “at home” in Maryland.

(Mot. Dismiss at 5). Specifically, Garmin argues that it is incorporated and maintains its

principal place of business outside of Maryland,6 and it does not own any offices or

properties in Maryland, including manufacturing, assembly, testing, distribution or sales

centers. (Id.). Garmin also claims that it does not have any employees in Maryland. (Id.).

These assertions are substantiated by an exhibit that the Maroulises attached to their

Opposition. In a 2017 10-K filed with the Securities and Exchange Commission (“SEC”),

Garmin reported that it “occup[ies] facilities of approximately 1,215,000 square feet on

approximately 107 acres in Olathe, Kansas, where the majority of the product design and

development work is conducted . . . and products are warehoused, distributed, and



       5
          Because the Court has concluded that it does not have either specific or general
jurisdiction to hear this case, the Court will not address Garmin’s alternative arguments for
dismissal.
        6
          In its pleadings, Garmin never identifies where it is incorporated or where it
maintains its principal place of business. However, the Maroulises allege that Garmin is
incorporated in Kansas and maintains its principal place of business in Olathe, Kansas.
(Am. Third-Party Compl. ¶¶ 6–7).
                                             11
supported for North, Central and South America.” (Garmin Ltd., 2017 Form 10-K Annual

Report [“Garmin 10-K”], ECF No. 59-2 at 8).7 Additionally, “Garmin International, Inc.

owns and occupies an approximate 60,000 square foot facility in Chandler, Arizona, used

as office space.” (Id.). Garmin subsidiaries lease office space in Olathe, Kansas for call

center operations; in Yarmouth, Maine for office and development use; and in Tucson,

Arizona for research and development. (Id.). The portions of Garmin’s 10-K submitted to

the Court do not identify any offices, facilities, buildings, or land within the State of

Maryland that Garmin leases, owns, or occupies to conducts its business operations.

       Based on Garmin’s assertions and the 10-K submitted by the Maroulises, this Court

has little difficulty in concluding that Garmin is not “at home” in Maryland, even though

Garmin is registered to do business in Maryland and has a registered agent in Maryland.

Those facts, standing alone, do not establish general jurisdiction. See, e.g., Tyler v. Gaines

Motor Lines, Inc., 245 F.Supp.2d 730, 732 (D.Md. 2003) (rejecting a plaintiff’s argument

that the defendant’s appointment of a registered agent was sufficient to establish general

jurisdiction); see also Ratliff v. Cooper Labs., Inc., 444 F.2d 745, 748 (4th Cir. 1971)

(“[T]he application to do business and the appointment of an agent for service to fulfill a

state law requirement is of no special weight in the present context. Applying for the

privilege of doing business is one thing, but the actual exercise of that privilege is quite

another.”). The Court cannot exercise general jurisdiction over Garmin.8


       7
         Citations to page numbers for Garmin’s 10-K refer to the pagination the Court’s
CM/ECF system assigned.
       8
         The Maroulises assert that they have not had an opportunity to conduct discovery
to determine if Garmin is subject to personal jurisdiction. (Currey Aff. ¶ 3, ECF No. 59-4).
                                             12
                                  III.    CONCLUSION

       For the foregoing reasons, the Court will grant Third-Party Defendants Garmin

International, Inc. and Garmin USA, Inc.’s Third-Party Defendants’ Motion to Dismiss

Amended Third-Party Complaint. (ECF No. 53). A separate order follows.

Entered this 30th day of October, 2019.

                                           __________/s/__________
                                           George L. Russell, III
                                           United States District Judge




They have requested an opportunity to conduct jurisdictional discovery related to Garmin’s
sales, marketing activities, distributor agreements, and post-sales support. (Id. ¶ 5). “[T]he
decision whether or not to permit jurisdictional discovery is a matter committed to the
sound discretion of the district court.” Base Metal Trading Ltd., 283 F.3d at 216 n.3. “When
a plaintiff offers only speculation or conclusory assertions about contacts with a forum
state, a court is within its discretion in denying jurisdictional discovery.” Carefirst, 334
F.3d at 402. Here, the Maroulises have offered only conclusory assertions regarding
Garmin’s contacts with Maryland and have actually presented evidence rebutting their own
jurisdictional allegations. Accordingly, the Court will not allow the Maroulises to conduct
jurisdictional discovery.
                                             13
